DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed April 8, 2021.
Claims 1 and 13 have been amended.
Claim 25 was previously canceled.
Claims 2-12 and 14-24 are in either their original or a previous presentation.
Claims 1-24 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blechman (US PG Pub. 2011/0082794) in view of Antony (US PG Pub. 2014/0278537), in further view of Ombrellaro (US PG Pub. 2007/0192137).

Claim 1
Regarding claim 1, Blechman teaches 
A system
Abstract, “A patient-centric system and method for accessing personal health records of a patient”
Comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to perform
Abstract, “The patients records are stored in relational databases hosted by Web servers on a computer network through which the authorized users interact under the control of programming logic consistent with the consent directives assigned by the patient or designated representative thereof.”
Storing, by a datastore, healthcare data associated with a member, the healthcare data being attributed to a different healthcare data types, the different healthcare types including biometric data, medication data, and support need data
Par. [0008], “Each consumer has a client account in the eSystem relational database. Either the consumer (the named client on the account) or the consumer's legal agent (e.g., parent, legal guardian, client-designated family caregiver) authorizes user access to the account and defines each user's access privileges to selected data categories and data functions in the client account. Authorized client account users consistent with their privileges may access a variety of data categories (e.g., criminal, educational, health insurance, legal, medical, mental health, occupational, substance abuse) and then perform a variety of data functions (e.g., view, search, update, edit, save, retire, aggregate, and restore).”
Par. [0012], “Each consumer of long-term healthcare or community care services is associated with a body of information about the consumer's need for services, the nature of services, the cost of services, the process, and outcome of services. This body of information grows over time. This body of information can be broken down into criminal, educational, health insurance, legal, medical, mental health, occupational, substance abuse, and other data categories (or types of information).”
Par. [0013], “This body of information can be broken down into auditing, health insurance transactions, prescription writing, report generation, tracking, scheduling, and other data functions (or operations on information).”
Establishing a first association between the member and a first caregiver and establishing a second association between the member and a second caregiver, the first association being different than the second association
Par. [0108], “The patient or legal agent thereof can authorize a variety of different health care provider's access to patient records in the patient centric system.”
Par. [0105], “A user is granted privileges by each patient or legal agent thereof in what is referred to as "authorization records" in the patient centric system. Authorization records list the users and identify the privileges granted by the patient or legal agent thereof in respect to specific patient records, data types, and functions. This is preferably accomplished in the patient centric system of the present invention as illustrated in FIG. 16 which consists of three parts labeled ref# 227, ref# 228 and ref# 229 respectively.”
Generally allowing access to the patient records in such a way that there is a record created listing all the patients to which the user has access is establishing a relationship.
Establishing first data access privileges of the first caregiver to a first default dataset of the healthcare data on the datastore and establishing second data access privileges of the second caregiver to a second default dataset of the healthcare data on the datastore, the first data access privileges of the first caregiver being established based on the first association between the member and the first caregiver the first data access privileges of the first caregiver including privileges preventing the first caregiver from accessing at least a first subset of the healthcare data, the second data access privileges of the second caregiver being established by the second association between the member and the second caregiver, the second data access privileges of the second caregiver including privileges preventing the second caregiver from accessing at least a second subset of the healthcare data, the at least a first subset of data being different from the at least a second subset of data
Par. [0072], “In the database is Client 1's client account (ref# 111) composed of all data categories of Client 1's healthcare information. Authorized enterprise (ref# 107), provider (ref# 108-110), and family caregiver (ref# 112) users differ in their access privileges to the client account. The client has complete control over user access to her client account. She decides who is an authorized user, what data categories they see in the user interface, what data functions they employ within a data category. She can change these designations at any time through administration functions in the client user interface. FIG. 7 Contrasts Enterprise-Centric Vs. Client-Centric Data Category Integration.”
Par. [0083], “The document retrieval feature is possible only in a client-centric system that establishes unique authorization privilege records to each data category in a client account for each account user as depicted in FIG. 1 and that protects consumer privacy as depicted in FIG. 6.”
Par. [0110], “The patient-centric system's programming logic assigns unique identifiers to each patient, patient-authorized user and patient-authorized computer system. When users or systems request access to records, data or functions, the patient-centric system checks the user's or the system's patient-authorized permissions before granting requested access as FIG. 23, 
The first subset of the healthcare data including at least a portion of the support need data and not including at least a portion of the biometric data and the medication data and the at least a second subset of the healthcare data including at least a portion of the biometric data or the medication data and not including at least a portion of the support need data
Par. [0008], “Authorized client account users consistent with their privileges may access a variety of data categories (e.g., criminal, educational, health insurance, legal, medical, mental health, occupational, substance abuse)”
Par. [0110], “The programming logic of the patient centric system operates in real time to encode and enforce patient-authorized user permissions in accordance with each patient's current consent directives for access to a patient record, to data types within the record and to functions enabling manipulation of data within a patient record.”
Par. [0012], “Each consumer of long-term healthcare or community care services is associated with a body of information about the consumer's need 
Enabling the member to modify the first data access privileges to enable the first caregiver to access a first modified dataset, the first modified dataset being different than the first default dataset 
Par. [0104], “The designated representative of a patient functions as the legal agent of the patient in the patient centric system and, as such, the patient or legal agent thereof can review the list of currently assigned users to access the records of such patient and can change user privileges in real time i.e., whenever the patient or legal agent thereof chooses to do so… When the patient or legal agent thereof logs into the patent centric system and is authenticated only such patient or legal agent thereof has the authority in real time to continuously monitor, revise or modify as well as to withdraw access privileges previously assigned or granted to an authorized user. In addition the patient or legal agent may impose new limitations upon a previously authorized user or delete authorization. "
Modifying access privileges to data would result in access privileges that enable the user to access a dataset that is different from the original, default dataset.
Par. [0029], “For example, the eSystem has business rules that restrict a user's client account access to data categories authorized by the account's legal agent or an authorized enterprise Security and Privacy Officer.”
Par. [0066], “FIG. 3 displays a series of buttons at the left from "My Home" at the top left to "Emergency Procedures" at the bottom left. Each button corresponds to a data category. The user who accessed this page has privileges related to each of these data categories. Users with lesser privileges would see fewer buttons on the left of this interface page.”
This shows that the owner of the account has the ability to establish data access privileges based on category. Modifying access by restricting or granting access to a data category would modify the user’s dataset such that the user’s modified access is to a dataset different than the original dataset assigned to the user.
The ability to create notification rules and notifying relevant parties in response to data received by the system
Par. [0082], “This example shows how the alert chain works. As FIG. 9 shows, the alert chain (FIG. 9a) is triggered (ref# 164) when a nurse cannot locate an 80-year-old Alzheimer's resident of a nursing home. The client's daughter (legal agent on client account, ref #165) establishes a unique alert chain for her father's client account that is deployed via standard alert process shown in FIG. 9b. The alert chain in FIG. 9a specifies the unique order and timing of alerts issued via a standard alert process (FIG. 9b) across user levels (e.g., client's daughter, geriatric case manager, nursing-home supervisor) and disciplines (e.g., psychiatry, geriatric case management) (ref#161-164). The escalating alert feature is possible only in a client-centric system that integrates users across levels and disciplines as depicted in FIG. 5.”
Par. [0090], “Client and healthcare providers can fill in these Web page forms while in the client account, and submit them directly to the insurance company's payment agents and medical directors through their superuser account. Copies of the submission remain in the client account. All relevant parties are notified on their message boards about the submission. All transactions are tagged with the user ID.”
See also claim 4, “A method as defined in claim 2 further comprising the step of triggering an alert in response to data changes in patient records with said alert to be communicated to authorized users for emergency action.”
A notification rule being associated with the support need data
Par. [0082], “This example shows how the alert chain works. As FIG. 9 shows, the alert chain (FIG. 9a) is triggered (ref# 164) when a nurse cannot locate an 80-year-old Alzheimer's resident of a nursing home.”
However, Blechman does not teach
Enabling the member to add the first association to the second caregiver, thereby enabling the second caregiver to have both the first association and the second association, thereby giving the second caregiver access to the first default dataset and the second default dataset 
Enabling the first caregiver to create a first notification rule associated with the healthcare data to which the first caregiver has been granted access by the member, the first notification rule including a first trigger condition based on the healthcare data to which the first caregiver has been granted access by the member, the first notification rule being associated with the first modified dataset; And first recipient parameters capable of identifying one or more first intended recipients of the first notification
Enabling the second caregiver to create a second notification rule associated with the healthcare data to which the second caregiver has been granted access by the member, the second notification rule including a second trigger condition based on the healthcare data to which the second caregiver has been granted access by the member 
Detecting satisfaction of the first trigger condition, the satisfaction of the first trigger condition associated with the healthcare data to which the first caregiver has been granted access by the member 
After detecting satisfaction of the first trigger condition, creating, based on the first notification rule, a particular first notification for the first caregiver  
Providing the first particular notification to the first caregiver in response to satisfaction of the first trigger condition of the first notification rule
Detecting satisfaction of the second trigger condition, the satisfaction of the second trigger condition associated with the healthcare data to which the second caregiver has been granted access by the member
After detecting satisfaction of the second trigger condition, creating, based on the second notification rule, a particular second notification for the second caregiver; and 
Providing the second particular notification to the second caregiver in response to satisfaction of the second trigger condition of the second notification rule
Ombrellaro teaches
Enabling the member to add the first association to the second caregiver, thereby enabling the second caregiver to have both the first association and the second association, thereby giving the second caregiver access to the first default dataset and the second default dataset 
Par. [0033]-[0034] describes Level 2 Access privileges, which can be assigned to physicians providing care for the patient. This level of access allows the user the ability to “update information or add data to any aspect of the medical record account in an unrestricted fashion.”
Par. [0035]-[0037] describes Level 3 Access privileges, which can be assigned to any caregiver who are registered under an institutional license. This association would be granted by the user granting access to an institution providing care for the patient. Granting access to an institution allows the caregivers registered under that institution access “to read all documents within the medical record as well as to create medical documents or add to the medical record as an agent of the institution.” (Par. [0037]).
Par. [0037], “In the preferred embodiment, for physicians with both Level 2 access and Level 3 access, documents will be tagged to both accounts or owners and the institution and the particular physician is considered to be a "co-owners" of the medical document. Level 3 access can be turned on or off at any time by a person with Level 1 or Level 1-G access.”
This shows that caregivers can be associated with the patient’s medical records both as a physician providing care for the patient and as a member of an institution that is providing care to the patient. When a caregiver with both Level 2 and Level 3 Access creates a new medical record, the record is considered “co-owned” by the individual caregiver and the institution, which enables the caregiver to have access to the patient’s medical records both as an individual caregiver 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Blechman the ability to enable the member to add the first association to the second caregiver, thereby enabling the second caregiver to have both the first association and the second association, thereby giving the second caregiver access to the first default dataset and the second default dataset, as taught by Ombrellaro, because it allows the user to grant individual access to caregivers directly providing care to the patient (Ombrellaro, par. [0056]), while also allowing access to caregivers associated with a larger institution “under a blanket of the institutional permission rather than on a provider-by-provider basis.” (Ombrellaro, par. [0036]). Additionally, maintaining associations between a single user both as an individual caregiver and as an institutional member allows the system to restrict access to a caregiver associated with an institution if their individual access rights become restricted, while still allowing the institution access to records the caregiver created under their institutional license (see Ombrellaro, par. [0036], [0037], [0049]-[0056]).
Antony teaches
Enabling the first caregiver to create a first notification rule associated with the healthcare data to which the first caregiver has been granted access by the member
Par. [0022], “Subscriber parameters 120 may include a limiting set of events or circumstances for which subscribing providers 160 desire healthcare information. For example, a subscribing provider 160 who is a specialist may want only healthcare information relating to patients under the care of the specialist who have an encounter for a condition within the specialist's field of practice”
Par. [0023], “Each subscribing provider 160 may provide subscriber parameters 120 to encounter notification cluster 110. Subscribing providers 160 may provide multiple subscriber parameters 120 or modify existing subscriber parameters 120 as well, as their patients and needs and desires for healthcare information delivery change.”
Par. [0024], “Subscriber parameters 120 may be input and/or updated into encounter notification cluster 110 through a subscriber login interface, manually from subscriber parameters 120 that are delivered, such as from a spreadsheet via email, and/or automatically generated therein based on a ruleset. Encounter notification cluster 110 may include an input structure 112 to specifically receive, process, and update/store information from subscriber parameters 120 as they are input. Input structure 112 may be, for example, a module or subroutine within encounter notification cluster 110 or may be a dedicated server with independent processing capability, depending on the configuration of encounter notification cluster 110.”
As discussed in the Blechman reference, care givers are only allowed access to information based on the access privileges granted to them (par. [0110]). Therefore, akin to the process for requesting user records in Blechman, a user requesting notifications of a type would be allowed access to the information of the types within the user’s access privileges
The first notification rule including a first trigger condition based on the healthcare data to which the first caregiver has been granted access by the member
Par. [0022], “As such, subscriber parameters 120 may set out a roster of responsive client identification and/or a variety of circumstances for which 
Par. [0032], “Subscriber parameters 120 may indicate a level and type of information requested in healthcare notifications; for example, a subscribing provider 160 may list internal identifiers, name of a primary care provider, record number, and/or any other contextual information to aid their bookkeeping that can be added into notifications by engine 114. Still alternatively, logic core 113 may select particularly high-value or relevant healthcare data for inclusion in a notification.”
The first notification rule being associated with the first modified dataset 
Par. [0032], “For example, an insurance provider can submit subscriber parameters 120 requesting notifications for treatment or prescription changes, and example embodiment system 100 may provide a notification to the provider each time an ADT message 35 contains an encounter with a changed treatment or prescription; the notification may also contain information about a new condition or hospital encounter that resulted in change if this information is determined as relevant or important, for, say, determining whether the new prescription is effective or wasteful, by the logic core 113.”
The first notification rule is associated with a set of data identified in the system as being associated with the subscribing user. This means the system has the ability to set rules for notifications based on changes in patient data among the data associated with the user.
Enabling the second caregiver to create a second notification rule associated with the healthcare data to which the second caregiver has been granted access by the member, the second notification rule including a second trigger condition based on the healthcare data to which the second caregiver has been granted access by the member 
Par. [0022], “As such, subscriber parameters 120 may set out a roster of responsive client identification and/or a variety of circumstances for which subscribing providers 160 desire healthcare information, including any combination of event or message types based on which to create notifications, frequency of notifications, delivery format and type preferences, etc.”
Par. [0023], “Each subscribing provider 160 may provide subscriber parameters 120 to encounter notification cluster 110. Subscribing providers 160 may provide multiple subscriber parameters 120 or modify existing subscriber parameters 120 as well, as their patients and needs and desires for healthcare information delivery change.”
Detecting satisfaction of the first trigger condition, the satisfaction of the first trigger condition associated with the healthcare data to which the first caregiver has been granted access by the member, the first trigger condition being associated with the first modified dataset 
Par. [0030], “Logic core 113 may also process incoming messages 35 against subscriber parameters 120 in order to determine if messages 35 are responsive to subscriber needs and/or properly format and time any notifications generated based on the same. For example, subscribing providers 160 may provide notification limitations within parameters 120 to 
Par. [0032], “Healthcare notifications generated by notification engine 114 may include a wide variety of detail based on subscriber parameters and available healthcare information. For example, healthcare notifications may include only the ADT message content that triggered the notification, or healthcare notifications may include any or all healthcare information identified in MPI 31 for a patient whenever a responsive notification is generated for that patient. Subscriber parameters 120 may indicate a level and type of information requested in healthcare notifications; for example, a subscribing provider 160 may list internal identifiers, name of a primary care provider, record number, and/or any other contextual information to aid their bookkeeping that can be added into notifications by engine 114. Still alternatively, logic core 113 may select particularly high-value or relevant healthcare data for inclusion in a notification.”
After detecting satisfaction of the first trigger condition, creating, based on the first notification rule, a particular first notification for the first caregiver, the particular first notification referring to at least a portion of the first modified dataset 
Par. [0033], “Notification engine 114 can prepare healthcare notifications including data present solely in encounter notification cluster 110, such as 
Providing the first particular notification to the first caregiver in response to satisfaction of the first trigger condition of the first notification rule
Par. [0032], “For example, an insurance provider can submit subscriber parameters 120 requesting notifications for treatment or prescription changes, and example embodiment system 100 may provide a notification to the provider each time an ADT message 35 contains an encounter with a changed treatment or prescription; the notification may also contain information about a new condition or hospital encounter that resulted in change if this information is determined as relevant or important, for, say, determining whether the new prescription is effective or wasteful, by the logic core 113.”
Par. [0034], “Healthcare notifications may be delivered to subscribing providers 160 through a report 127 sent via email, over a direct or secure network, through the Direct standard, in HL7 format, via Internet services, or even hard copy, based on profile information.”
Detecting satisfaction of the second trigger condition, the satisfaction of the second trigger condition associated with the healthcare data to which the second caregiver has been granted access by the member; after detecting satisfaction of the second trigger condition, creating, based on the second notification rule, a particular second notification for the second caregiver; and providing the second particular notification to the second caregiver in response to satisfaction of the second trigger condition of the second notification rule
Par. [0006], “Example methods include receiving subscriber service definitions and healthcare messages with a network, determining whether the messages correspond to the service definitions, and making corresponding subscribers aware of the matching messages. The service definitions may also be given to the source of the messages, permitting that source to better associate identifying information with message content. These actions can be formed performed regardless of numerosity of parties over a processor-based network. Information provided to subscribers may be formatted, delivered, and otherwise provided in strict accordance with subscriber service definitions.”
This shows that the functions can be performed for a plurality of different providers where each provider can have their own service definitions (later referred to as subscriber parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the system for providing access to patient information of Blechman and Ombrellaro in order to add the ability to receive input from multiple users regarding conditions to trigger notifications and providing notifications related to those notification rules, as taught by Antony, because doing so can reduce the amount of information received by a healthcare provider to only the information that is most relevant to them, which would prevent the user from being overwhelmed by a large volume of irrelevant information (see see Antony, par. [0023]).

Claim 2
Regarding claim 2, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
The second association includes a family relationship,  friendship, healthcare professional, or a healthcare non-professional
Par. [0082], “The alert chain in FIG. 9a specifies the unique order and timing of alerts issued via a standard alert process (FIG. 9b) across user levels (e.g., client's daughter, geriatric case manager, nursing-home supervisor) and disciplines (e.g., psychiatry, geriatric case management) (ref#161-164).”
Par. [0006], “The invention's system, methods, and features permit unique applications to long-term health and community care consumers, healthcare providers and enterprises, health and malpractice insurers, and entities that regulate healthcare accreditation and financing.”

Claim 3
Regarding claim 3, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
The data access privileges comprising privileges for viewing, adding, modifying, or removing a second subset of the healthcare data 
Par. [0008], “Authorized client account users consistent with their privileges may access a variety of data categories (e.g., criminal, educational, health insurance, legal, medical, mental health, occupational, substance abuse) and 

Claim 4
Regarding claim 4, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
The healthcare data includes an existing health condition, a biometric, personal medical history, family medical history, a diet, medication history of the first user, currently prescribed medication regimen, or a prescription issued to the member 
Par. [0012], “Each consumer of long-term healthcare or community care services is associated with a body of information about the consumer's need for services, the nature of services, the cost of services, the process, and outcome of services. This body of information grows over time. This body of information can be broken down into criminal, educational, health insurance, legal, medical, mental health, occupational, substance abuse, and other data categories (or types of information). The eSystem user interface is organized around these data categories.”
Par. [0078], “FIG. 8b shows one relational database (ref# 150) integrating time-dependent records from three hospitals in California, Michigan, and Florida related to admission of Client 1 during kidney failure (ref #148, 147, 149). Client 1 is unconscious when he is admitted for his third hospitalization (ref# 149). Physicians 7, 8, and 9 who examine and treat Client 1 during his third admission (ref# 149) can immediately locate and access previous time-dependent hospitalization records (ref# 147, 148) that are of critical importance to Client 1's recovery.”

Claim 5
Regarding claim 5, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 4. Blechman further teaches 
The healthcare data including an instruction, health practitioner information, a medication identifier, a dosage, an expiration, a medication amount, a refill count, a refill date, or a refill condition relating to the prescription issued to the first user 
Par. [0013], “This body of information can be broken down into auditing, health insurance transactions, prescription writing, report generation, tracking, scheduling, and other data functions (or operations on information).”

Claim 6
Regarding claim 6, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
The healthcare data including a note, audio, a video, or an image relating to healthcare of the member 
Par. [0089], “Through the client account, the insurance carrier's medical director can request and receive documentation from account users such as the doctor's progress notes, requests for procedures, and accompanying documentation and test results. Through the client account, the insurance carrier can definitively inform account users about parameters of certification of requested procedures.”

Claim 7

At least some of the healthcare data being received from the member via a mobile computing device 
Par. [0107], “Patients and patient-authorized users can employ web-connected devices such as mobile phones to enter care-plan related observations, graphically display and share observations with providers, estimate adherence to care plans and the impact of care plan refinements on patient safety and quality outcomes.”

Claim 9
Regarding claim 9, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
A user communication module configured to provide an in-system communication transport between two or more users of the system 
Par. [0109], “The patient centric system enables patient-authorized exchange of messages between the enterprise-centric systems of the patient's many current health care providers (ref# 238, ref# 241), with consolidation of all providers' messages in the patient's comprehensive record (ref# 239) and web access for current providers without enterprise-centric systems (ref# 240). Messages ordinarily transmitted between enterprise-centric systems without patient consent or knowledge such as referral letters, discharge summary, lab results, insurance claim denials and prescription orders are captured by Patient X's comprehensive record (ref# 239).”

Claim 10

The user communication module being further configured to transmit, based on a request by the member, a third subset of the healthcare data from the first user to another user over the in-system communication transport, the third subset of the healthcare data being selected by the first user 
Par. [0109], “The patient centric system enables patient-authorized exchange of messages between the enterprise-centric systems of the patient's many current health care providers (ref# 238, ref# 241), with consolidation of all providers' messages in the patient's comprehensive record (ref# 239) and web access for current providers without enterprise-centric systems (ref# 240). Messages ordinarily transmitted between enterprise-centric systems without patient consent or knowledge such as referral letters, discharge summary, lab results, insurance claim denials and prescription orders are captured by Patient X's comprehensive record (ref# 239).”

Claim 11
Regarding claim 11, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. Blechman further teaches 
A decision module configured to determine, based on a second subset of data from the healthcare data, whether the first user is complying with a prescribed medical regimen
Par. [0107], “FIG. 20 which consists of ref# 235, ref# 236 and ref# 237 shows that a patient and patient authorized users employ the user interface to plan, coordinate, monitor, evaluate and improve treatment. In ref# 235 the user selects "care plans". Ref# 236 identifies a care team for a care plan and ref# 

Claim 12
Regarding claim 12, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 1. However, Blechman does not explicitly teach
An authorization module configured to authorize or deny a request, by the first caregiver, for modifying the data access privileges of the first caregiver to the healthcare data, or configured to authorize or deny a request, by the first caregiver, for establishing the association between the member and the first caregiver
Ombrellaro teaches
An authorization module configured to authorize or deny a request, by the first caregiver, for modifying the data access privileges of the first caregiver to the healthcare data, 
Par. [0066], “Physicians also have the ability to voluntarily discontinue a physician patient relationship. If a physician wishes to terminate such a professional relationship, they can select the appropriate patient from their active patient list and select remove… During the warning period, physicians 
Configured to authorize or deny a request, by the first caregiver, for establishing the association between the member and the first caregiver
Par. [0064], “In some circumstances, such as outpatient follow-up after inpatient care, where a practitioner has been operating under institutional (Level 3) access, physicians may need to initiate a request to have access to an individual's medical record. In this instance, the physician would click on the "add patient" button.”
Par. [0065], “If the patient wishes to grant the requesting physician access to their medical information, highlighting the entry in the "outstanding authorization" window and clicking the "authorize" button moves the both the patient and physician entry into their respective "authorized" windows, applies an active status indicators, and assigns Level 2 account access to the physician. If the patient does not wish to grant the physician account access, highlighting the entry and clicking remove or simply ignoring the request for a period of time, for example seven days, eliminates the entry from the "outstanding authorization" field.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Blechman, Ombrellaro, and Antony the ability of a patient to authorize or deny a request from a caregiver to modify access privileges or establish an association, as taught by Ombrellaro, because having the patient approve or deny a request from a caregiver to modify privileges allows the physicians to voluntarily terminate their relationship with the patient while preventing the patient from being abandoned (Ombrellaro, par. [0066]), and providing the patient the ability to approve or deny a request to 

Claim 13
	Claim 13 is a method claim that recites a method requiring the performance of method steps that are the same or substantially similar to the functions of the system of claim 1. Blechman recites the following limitations not present in claim 1
A method
Abstract, “A patient-centric system and method for accessing personal health records of a patient” 
Please refer to the rejection of claim 1 for additional limitations.

Claims 14-19 and 21-24
Claims 14-19 and 21-24 are method claims dependent from claim 13 that recite the same or substantially similar limitations to the functions performed by the system of claims 2-7 and 9-12, respectively. Please refer to the rejections for claims 13 and 2-7 and 9-12, above.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blechman, Ombrellaro, and Antony, in further view of Hinkamp (US PG Pub. 2013/0262155).

Claim 8
Regarding claim 8, the combination of Blechman, Ombrellaro, and Antony teaches all the limitations of claim 7. Blechman further teaches 
At least some of the healthcare data being captured by the first user using the mobile computing device 
Par. [0107], “Patients and patient-authorized users can employ web-connected devices such as mobile phones to enter care-plan related observations, graphically display and share observations with providers, estimate adherence to care plans and the impact of care plan refinements on patient safety and quality outcomes.”
However, Blechman does not teach 
Capturing data from the mobile computing device 
Hinkamp teaches 
Capturing data from the mobile computing device 
Par. [0005], “Embodiments of the disclosure provide for decentralized collection and distribution of medical information through mobile devices. Embodiments facilitate the entry, storage, tracking, visualization, and analysis of comprehensive personal health information. End users interact with a healthcare system through a software application installed on a mobile device. Data entered to the software application manually or from peripheral health measurement devices is automatically synced to a server.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Blechman, Ombrellaro, and Antony the ability to capture data from a mobile computing device, as taught by Hinkamp, because capturing data through the user’s mobile device allows the system to sync the data from the user’s mobile device to the central storage of the system so that the monitored patient data can be analyzed by the system and reviewed and shared between the patient and their care providers (see Hinkamp, par. [0005]).

Claim 20
.

Response to Arguments
Rejections Made Under 35 U.S.C. §103
Applicant's arguments filed April 8, 2021, have been fully considered but they are not persuasive. 

Applicant's arguments against the cited references fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant’s arguments simply assert that the cited references do not teach the limitations recited in the arguments without any further discussion regarding how the limitations distinguish themselves from the cited references.
The rejection has been updated to address the limitations by citing to portions of the relevant references.



With respect to whether Ombrellaro teaches “enabling the member to add the first association to the second caregiver, thereby enabling the second caregiver to have both the first association and the second association, thereby giving the second caregiver access to the first default dataset and to the second default dataset,” this argument is not persuasive.
Ombrellaro teaches a system that allows a user to establish access privileges for their healthcare data (Ombrellaro, Abstract). In Ombrellaro, the specification describes an embodiment with multiple levels of access level based on an association between the patient and another user (e.g., family, guardian, caregiver, administrator) (See Ombrellaro, par. [0027]-[0045], which describes the breakdown of the different access levels). Ombrellaro specifically describes the patient’s ability to grant access privileges to a specific caregiver at a Level 2 Access (Ombrellaro, par. [0034], [0051]). Ombrellaro also describes the patient’s ability to grant a blanket level of access to all caregivers registered under the license of a single institution, such as a hospital (Ombrellaro, par. [0036], [0051]). In addition to describing the different levels of access able to be assigned to different users by the patient, Ombrellaro also describes a situation where a caregiver has already been granted Level 2 Access as the patient’s physician and when that caregiver is registered under the license of an institution providing care to the patient (Ombrellaro, par. [0037]). In that situation, the caregiver is allowed the same levels of access that would be allowed as both an individual caregiver with Level 2 Access and an institutional member with Level 3 Access, and the records created by a user with both Level 2 Id.
This embodiment describes a system where a caregiver has had both a first and a second association made with the patient, where each association affords the caregiver different levels of access. When the caregiver is given both of these levels of access, the system grants the caregiver the level of access that would be allowed each of the levels of access (i.e., allowed all the privileges granted by their association as a physician to the patient and all the privileges granted by their association as a member of an institution providing care to the patient).
For at least that reason, the Ombrellaro reference teaches “enabling the member to add the first association to the second caregiver, thereby enabling the second caregiver to have both the first association and the second association, thereby giving the second caregiver access to the first default dataset and to the second default dataset,” and the arguments against the Ombrellaro reference teaching that limitation are not persuasive.
For at least the foregoing reasons, the 103 rejections will be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686